Citation Nr: 1829427	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  12-27 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected chronic obstructive pulmonary disease (COPD), chronic bronchitis, and obstructive sleep apnea; to include a separate rating for the obstructive sleep apnea.

2.  Entitlement to a rating in excess of 10 percent for service-connected low back disorder prior to August 20, 2014, and to a rating in excess of 20 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity, associated with the service-connected lumbar spine disorder, prior to August 20, 2014; and to a rating in excess of 20 percent thereafter.

4.  Entitlement to a rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity, associated with the service-connected lumbar spine disorder.

5.  Entitlement to a rating in excess of 20 percent for service-connected bursitis of the right shoulder.
REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The record reflects the Veteran served on active duty in the United States Army from May 1982 to August 1982, and from September 1983 to June 2003.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In pertinent part, the Board notes that there have been multiple rating decisions which assigned various evaluations for the service-connected disabilities that are the focus of this appeal.  The Board has construed the current appellate claims listed above to reflect the current evaluations of these disabilities.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  A transcript of this hearing is of record.

In March 2016, the Board remanded the case for further development, to include new examinations of the service-connected COPD/sleep apnea, low back, and right shoulder.  Such examinations were accomplished in November 2016, and all other development directed by the remand appears to have been substantially accomplished.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The case has now been returned to the Board for additional appellate consideration.

The Board further notes that when this case was remanded in March 2016 it also included the issue of entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability prior to August 20, 2014.  However, a November rating decision concluded that a TDIU was warranted from March 23, 2010 (which was the original date of claim); and stated this was a total grant of the benefits sought on appeal.  A review of the record does not reflect the Veteran has expressed disagreement with that determination, to include the effective date for the TDIU.  Consequently, no further discussion of this issue is warranted as part of the appeal.


FINDINGS OF FACT

1.  Regulations explicitly preclude the assignment of a separate rating for obstructive sleep apnea in this case.

2.  The competent medical evidence reflects the pulmonary function tests demonstrate the Veteran has FEV-1 between 40 to 55 percent predicted, post-medication.

3.  The competent medical and other evidence of record does not reflect the service-connected COPD, chronic bronchitis, and obstructive sleep apnea is manifested by FEV-1 less than 40 percent of predicted value, post-medication, or; FEV-1/FVC less than 40 percent, post-medication or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

4.  The competent medical and other evidence of record does not reflect the Veteran's sleep apnea has been manifested by respiratory failure with carbon dioxide retention or cor pulmonale, or require a tracheotomy.

5.  The competent medical and other evidence of record does not reflect the service-connected low back disorder is manifested by incapacitating episodes as defined by VA regulations, or associated neurologic abnormalities other than the already separately evaluated radiculopathy of the bilateral lower extremities.

6.  Prior to August 20, 2014, the competent medical and other evidence of record does not reflect the service-connected low back disorder was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

7.  From August 20, 2014, the competent medical and other evidence of record does not reflect the service-connected low back disorder has been manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or ankylosis.

8.  Prior to August 20, 2014, the competent medical and other evidence of record reflects the radiculopathy of the right lower extremity is manifested by at least moderate incomplete paralysis.

9.  The competent medical and other evidence of record does not reflect the radiculopathy of the right lower extremity is manifested by moderately severe incomplete paralysis.

10.  The competent medical and other evidence of record does not reflect the radiculopathy of the left lower extremity is manifested by moderate incomplete paralysis during the pendency of this case.

11.  The competent medical and other evidence of record does not reflect the service-connected right shoulder bursitis has been manifested during the pendency of this case by motion limited to midway between the side and shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of no more than 60 percent for service-connected COPD, chronic bronchitis, and obstructive sleep apnea are met; and a separate rating for sleep apnea is precluded by law.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6604-6847 2017).

2.  The criteria for a rating in excess of 10 percent for service-connected low back disorder prior to August 20, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2017).

3.  The criteria for a rating in excess of 20 percent for service-connected low back disorder from August 20, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2017).

4.  The criteria for assignment of a 20 percent rating for radiculopathy of the right lower extremity prior to August 20, 2014, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2017).

5.  The criteria for a rating in excess of 20 percent for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8520 (2017).

6.  The criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8520 (2017).

7.  The criteria for a rating in excess of 20 percent for bursitis of the right shoulder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019-5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board notes that the Veteran has not identified any current deficiency regarding the notification and assistance he has received regarding his appellate claims, or in the conduct of the July 2015 hearing.  Among other things, the Board notes the Veteran has not challenged the adequacy of the recent November 2016 VA examinations which evaluated the service-connected disabilities that are the focus of this appeal, nor has he reported any of these disabilities have increased in severity since that examination.  Therefore, the Board will proceed to address the merits of his appellate claims.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has already been assigned such "staged" ratings during the pendency of this appeal.

The record reflects both the service-connected low back disorder and right shoulder disorder are manifested by pain and resulting functional impairment.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis - COPD, chronic bronchitis, obstructive sleep apnea

Initially, the Board notes the Veteran has contended he should have separate ratings for his COPD and sleep apnea.  Further, the record indicates he was originally assigned such separate ratings.  However, pertinent regulatory provisions explicitly preclude such separate ratings.  Specifically, the Board notes the COPD is evaluated under Diagnostic Code 6604, and sleep apnea is evaluated under Diagnostic Code 6847; and the provisions of 38 C.F.R. § 4.96 state that ratings under Diagnostic Codes 6600 through 6817, and 6822 through 6847 will not be combined with each other but that a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  The predominant disability in this case would appear to be the one which results in the higher rating.  

Diagnostic Code 6604 for COPD provides that pulmonary function test results of FEV-1 of 71- to 80-percent predicted value, or; the ratio of FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) is 66- to 80-percent predicted, is rated 10 percent disabling. FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65- percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

The Board acknowledges that Diagnostic Code 6600 is designated as being for evaluation of bronchitis.  However, that Code has the same criteria as found in Diagnostic Code 6604.

For Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840- 6845, post- bronchodilator studies are required when pulmonary function tests are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post- bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96 (d)(4).  In pertinent part, the record reflects the Veteran has submitted private pulmonary function tests results which only show pre-bronchodilator results.  As such, those tests are not for consideration in the instant case.

The Board acknowledges that VA examinations conducted in 2003 and 2007 reflect pulmonary function tests were conducted, and it was stated they showed evidence of obstructive airway, but do not specify the results in terms of what is required under the rating criteria.  However, VA treatment records show pulmonary function tests conducted in April 2007 revealed FEV-1 of 52 percent predicted, post-bronchodilator; FEV-1/FVC of 75 percent predicted, post-bronchodilator; and DLCO of 59 percent predicted.  An August 2010 VA examination noted that pulmonary function tests  conducted in May of that year showed, post-bronchodilator, that FEV-1 was 42 percent predicted; and FEV-1/FVC was 59 percent; and DLCO was 81 percent.  More recently, the November 2016 VA examination noted that post-bronchodilator pulmonary function tests showed FEV-1 was 47 percent predicted, and FEV-1/FVC was 63 percent predicted.

The Board acknowledges that both the August 2010 and November 2016 VA examinations stated that the FEV-1/FVC was the best reflection of the Veteran's current functioning.  However, the Board cannot ignore the fact that the aforementioned FEV-1 post-medication results were between 40 and 55 percent predicted, which corresponds to the criteria for a 60 percent rating.  Therefore, he is entitled to such a rating.  See also 38 C.F.R. §§ 4.3, 4.7.

The Board further finds the competent medical and other evidence of record does not reflect the service-connected COPD, chronic bronchitis, and obstructive sleep apnea is manifested by FEV-1 less than 40 percent of predicted value, post-medication or; FEV-1/FVC less than 40 percent, post-medication or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  As indicated above, the pulmonary function tests do not reflect findings which correspond to a 100 percent rating.  There is no indication of other impairment associated with such a rating; and the November 2016 VA examination explicitly stated that chest X-rays in November 2015 showed no acute cardiopulmonary abnormalities and that he did not require oxygen therapy.  

The Board notes the Veteran has also submitted private chest X-rays and other tests which note chronic lung changes.  However, these tests do not show right ventricular hypertrophy or pulmonary hypertension.

In view of the foregoing, the Board finds the Veteran is entitled to an increased rating of no more than 60 percent pursuant to Diagnostic Code 6604, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.

With respect to the sleep apnea portion of the service-connected disability, Diagnostic Code 6847 a provides that a noncompensable (zero percent) rating is assigned when sleep apnea is asymptomatic but with documented sleep disorder breathing.  A 30 percent disability rating requires persistent daytime hypersomnolence.  A 50 percent disability rating contemplates sleep apnea that requires use of a breathing assistance device such as a continuous airway pressure (CPAP) machine; and the highest rating of 100 percent is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or where a tracheotomy is required.  38 C.F.R. § 4.97.

In this case, the Board notes a thorough review of the competent medical evidence of record does not reflect the Veteran has chronic respiratory failure, nor is there evidence of cor pulmonale.  Further, the record does not reflect a tracheotomy has been required due to his sleep apnea.  Consequently, he is not entitled to rating in excess of 60 percent under this Code, to include as a "staged" rating(s).

Analysis - Low Back Disorder

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Prior to August 20, 2014, the competent medical and other evidence of record does not reflect the Veteran's service-connected low back disorder has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In pertinent part, a 2003 VA examination noted normal range of motion in the lumbosacral spine with mild tenderness on extreme motion.  A subsequent August 2010 VA examination found the range of motion for the lumbosacral spine had active forward flexion to 90 degrees, extension to 40 degrees, and right and left lateral flexion and lateral rotation were all to 30 degrees.  Although there was evidence of pain, it was stated that there was no additional limitations after repetitive motion testing.  In addition, the examination found no evidence of muscle guarding, spasm, or tenderness; gait was normal; and there was no indication of abnormal spinal contour.  

Nothing in the medical treatment records otherwise documents the Veteran had impairment of the low back prior to August 20, 2014, that would warrant a rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.  For example, a 2015 private medical statement noted that during the period from March 23, 2010, and August 20, 2014, the Veteran experienced pain between 31 and 60 degrees of forward flexion.  Although there was evidence of pain, this statement also reflects he had forward flexion to at least 60 degrees.

With respect to the period from August 20, 2014, the competent medical and other evidence of record does not reflect the low back disorder has been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less.  For example, the August 2014 VA examination showed forward flexion to 65 degrees, reduced to 55 degrees after repetitive testing.  The more recent VA examination showed forward flexion to 60 degrees.  Although repetitive motion testing was not conducted due to the Veteran's pain and muscle spasms, it was stated that the examination results were consistent with the Veteran's statements describing functional loss with repetitive use over time.  Nothing in the other evidence of record reflects he has had forward flexion limited to the extent necessary for a rating in excess of 20 percent, to include during flare-ups.  Moreover, the Board notes the record does not reflect the Veteran has been diagnosed with ankylosis of the spine.  In fact, the August 2014 and November 2016 VA examinations explicitly found there was no ankylosis.

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the spine prior to August 20, 2014, or to a rating in excess of 20 percent thereafter to include as a "staged" rating(s).  Therefore, the preponderance of the evidence is against these claims and they must be denied.

In making the above determination, the Board was cognizant of the fact Note (1) of the General Rating Formula for Diseases and Injuries of the Spine provides for a separate rating for associated neurologic impairment of a service-connected spine disorder.  However, in this case a thorough review of the record does not reflect there are associated neurologic abnormalities of the service-connected low back disorder which would warrant such a separate rating other than the already separately evaluated radiculopathy of the lower extremities.  The Board also notes the August 2014 and November 2016 VA examinations explicitly found there were no such associated neurologic abnormalities.
The Board also took into consideration the potential applicability of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 2004).  In this case, the August 2014 and November 2016 VA examinations both found the Veteran did not have incapacitating episodes, and nothing in the other evidence of record reflects he has had periods(s) where he was prescribed bed rest by a physician due to his service-connected low back disorder.

The Board also acknowledges there is evidence the Veteran used pain medication during the pendency of this appeal.  The Court has held that in assigning a disability rating, VA may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Jones v. Shinseki, 26  Vet. App.  56 (2012).  However, the Veteran has not contended, nor does the evidence otherwise reflect, he would have impairment of the low back that would warrant ratings in excess of those currently in effect but for the use of such medication.

Analysis - Radiculopathy of the Lower Extremities

The Veteran's service-connected radiculopathy of the bilateral lower extremities are evaluated pursuant to the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this Code, complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes, that the definitions for "mild" includes not very severe.  WEBSTER'S II NEW COLLEGE DICTIONARY at 694 (1995).  In addition, a synonym for "mild" is "slight" and definitions for "slight" includes small in size, degree, or amount.  Id at 1038.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense. Id. at 1012.  It is also noted that the term "moderately severe" indicates impairment that is considered more than "moderate" but not to the extent as to be considered "severe."

In regard to the rating in effect for the radiculopathy of the right lower extremity prior to August 20, 2014, the Board notes that a June 2013 private medical statement described the radiculopathy as moderately severe while an August 2014 VA examination described it as moderate.  Although the Board is not bound by these descriptions, it is competent medical evidence for consideration.  Further, such descriptions indicate that the severity was more than small in size, degree, or amount; i.e., it indicates more than mild incomplete paralysis.  Therefore, the Board finds that this disability warrants at least a 20 percent rating for the period prior to August 20, 2014.

Regarding the issue of whether a rating in excess of 20 percent is warranted for the right lower extremity radiculopathy, the Board observes that while constant pain was noted by the June 2013 private medical statement it does not appear any other objective findings were noted in support of the description of that disability as moderately severe.  Conversely, there were findings noted on both the August 2014 and November 2016 VA examinations which indicate no more than moderate incomplete paralysis; i.e., it was no more than average or medium quantity, quality, or extent.  For example, the Veteran reported at the August 2014 VA examination he did not experience constant pain of the right lower extremity, but did experience moderate intermittent pain.  On the more recent November 2016 VA examination, he reported moderate constant pain.  On both examinations he reported moderate paresthesias and/or dysesthesias, and moderate numbness of that extremity.  Straight leg testing was positive on both examinations.  Sensory examination was decreased on both examinations, but not absent.  Further, strength testing was 5/5 (normal) in the lower extremities on both examinations.  The November 2016 examiner also stated that the right lower extremity was not affected by the radiculopathy, which indicates little or no functional impairment.

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria of moderately severe incomplete paralysis of the right lower extremity during the pendency of this case.  Accordingly, a rating in excess of 20 percent for radiculopathy of that extremity is not met, to include as a "staged" rating(s).

With respect to the left lower extremity, the Board notes that the evidence of record indicates little or no functional impairment of that extremity due to the service-connected radiculopathy.  In pertinent part, there was no mention of any such impairment on the June 2013 private medical statement.  Further, he indicated at the August 2014 VA examination that he did not have constant or intermittent pain, or paresthesias and/or dysesthesias, or numbness.  He continued to indicate no constant pain at the more recent November 2016 VA examination, but did indicate mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness of that extremity.  Although sensory evaluation was decreased, it was not absent.  Moreover, straight leg testing was negative for the left lower extremities on both examinations; and strength testing was 5/5 (normal).  The Board further notes that both examinations indicated that the left lower extremity was not affected by the radiculopathy, which reflects little or no functional impairment.  In addition, the Veteran acknowledged at his July 2015 hearing that the left lower extremity symptomatology was not as severe as that of the right lower extremity.

In view of the foregoing, the Board finds the record indicates the service-connected left lower extremity radiculopathy if manifested by incomplete paralysis that is small in size, degree, or amount; and is not manifested by such impairment that is average or medium quantity, quality, or extent.  Stated another way, it does not meet or nearly approximate the criteria of moderate incomplete paralysis.  Consequently, a rating in excess of 10 percent is not warranted, to include as a "staged" rating(s).

Analysis - Right Shoulder

Bursitis is rated, as degenerative arthritis, on the basis of limitation of motion of the affected parts.  38 C.F.R. § 4.171a , Diagnostic Code 5019.

Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  That rating will not be combined with a rating based on limitation of motion.  38 C.F.R. § 4.71a.  

Under the laws administered by VA, a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes. In the instant case, the Veteran's right shoulder is considered the major upper extremity, and his service-connected left shoulder is the minor upper extremity.

Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of motion of both the major and minor arm when motion is only possible to the shoulder level.  When motion is to midway between the side and shoulder level, a 20 percent evaluation is assigned for the minor arm, while a 30 percent rating is assigned for the major arm.  When motion is limited to 25 degrees from the side, a 30 percent rating is assigned for the minor arm, while a 40 percent rating is assigned for the major arm.  38 C.F.R. § 4.71a. 

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

In this case, the Board notes the Veteran is right hand dominant; i.e., his right side is his major upper extremity.  Nevertheless, the competent medical and other evidence of record does not reflect it has been manifested during the pendency of this case by motion limited to midway between the side and shoulder level.  In pertinent part, VA examinations in May 2010 and November 2016 indicate flexion and abduction were to 160 degrees, which indicates little loss of motion compared to the normal ranges of 180 degrees.  Further, these examinations both indicated normal external and internal rotation to 90 degrees.  There was no additional limitation of motion on the May 2010 VA examination with repetitive motion testing.  Although repetitive motion testing was not conducted on the November 2016 examination due to the Veteran's pain, it was stated that the examination results were consistent with the Veteran's statements describing functional loss with repetitive use over time.  Nothing in the other evidence of record reflects he has had limitation of the right shoulder to the extent necessary for a rating in excess of 20 percent, to include during flare-ups.  

The Board also notes the Veteran has not explicitly contended, nor does the record otherwise reflect, he would have impairment of the right shoulder that would warrant a higher rating but for the use of pain medication.  See Jones, supra.

For these reasons, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent for his right shoulder bursitis, to include as a "staged" rating(s).


ORDER

A rating of no more than 60 percent for service-connected COPD, chronic bronchitis, and obstructive sleep apnea is granted; subject to the law and regulations governing the payment of monetary benefits.
A rating in excess of 10 percent for service-connected low back disorder prior to August 20, 2014, is denied.

A rating in excess of 20 for service-connected low back disorder from August 20, 2014, is denied.

A rating of 20 percent for service-connected radiculopathy of the right lower extremity prior to August 20, 2014, is granted; subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for service-connected radiculopathy of the right lower extremity is denied. 

A rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity is denied.

A rating in excess of 20 percent for service-connected bursitis of the right shoulder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


